Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered May 31, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s contentions that his sentence as a persistent violent felony offender constitutes cruel and unusual punishment and violates the Double Jeopardy Clause are unpreserved (People v Bundy, 235 AD2d 334, 338, affd 90 NY2d 918), and we decline to review them in the interests of justice. Were we to review these claims, we would find that the sentence was not cruel and unusual (People v Broadie, 37 NY2d 100, 113), and that the court did not impose multiple punishment for defendant’s past crimes in violation of the Double Jeopardy Clause (People v Vasquez, 89 NY2d 521, 527, cert denied sub nom. Cordero v Lalor, 522 US 846). Finally, we note that the court’s single inadvertent reference to defendant as a “predicate felon” during sentencing is of no significance (see, *376People v Mesa, 247 AD2d 347, lv denied 91 NY2d 975). Concur — Ellerin, P. J., Lerner, Andrias and Saxe, JJ.